Stephens, J.
1. The presumption of death which arises after seven years’ disappearance unaccounted for is a presumption only as to the fact of death, and not as to the time of death. Where a person has disappeared for a period of seven years, and his disappearance is unaccounted for, ' and where there is no evidence whatsoever from which it can be inferred that the person met with death at any time during this period, a presumption of fact arises' that, after the expiration of the seven-year period, such person is dead, but no presumption arises that he died at any particular time during this period. Cofer v. Flanagan, 1 Ga. 538, 543; Adams v. Jones, 39 Ga. 479 (4); Watson v. Adams, 103 Ga. 733, 736 (30 S. E. 577); Davie v. Briggs, 97 U. S. 628, 634 (24 L. ed. 1086); 8 R. C. L. 712, § 8; 17 C. J. 1174; Butler v. Supreme Ct. I. O. F., 53 Wash. 118 (101 Pac. 481, 26 L. R. A. (N. S.) 293, and note); Security Bank v. Equitable Life Assurance Society, 112 Va. 462 (71 S. E. 647, 35 L. R. A. (N. S.) 159, Ann. Cas. 1913B, 836).
2. In a suit by the beneficiary under a life-insurance policy, against the insurer, to recover for the death of the insured, where the insured has *207disappeared for a period of seven years and his disappearance is unaccounted for, and where there is no evidence from which it can be inferred that the insured met with death at any particular time during this period, and where the premiums upon the policy were paid only for a period of two years after the insured’s disappearance, the evidence does not demand the inference that the insured, although dead, died before the expiration of the policy. The verdict found against the plaintiff, in a suit to recover the full amount of the policy, was therefore authorized.
Decided September 12, 1927.

Judgment affirmed.


Jenhins, P. J., and Bell, J., eoneur.

Hall, Grice & Bloch, for plaintiff.
Jones, Pa/rlc & Johnston, for defendant.